Exhibit 10.1

SEPARATION AGREEMENT & RELEASE

This Separation Agreement and Release (“Agreement”) is made by and between Hong
Q. Hou (“Employee”), Fabrinet USA, Inc. (the “Company”), and Fabrinet
(“Parent”); (hereinafter collectively referred to as the “Parties” or
individually referred to as a “Party”).

RECITALS

WHEREAS, Employee is employed by the Company, a wholly-owned subsidiary of
Parent, in accordance with the terms of an offer letter dated November 5, 2015,
signed by Employee on November 6, 2015, and amended October 31, 2016 (“Offer
Letter”);

WHEREAS, Parent has granted Employee certain restricted share unit awards
(“RSUs”) under Parent’s 2010 Performance Incentive Plan (the “Plan”) and
applicable RSU award agreements thereunder, as follows:

 

  a.

On April 28, 2016, Parent granted Employee RSUs covering 36,591 ordinary shares
of Parent (“Shares”), in accordance with the terms of the Offer Letter (the
“First RSU Award”), of which 18,295 shares subject to the First RSU Award will
be unvested as of the Resignation Date (as defined below);

 

  b.

On August 18, 2016, Parent granted Employee RSUs covering 9,263 Shares, which
were awarded for fiscal 2016 performance (the “Second RSU Award”), of which
4,631 shares subject to the Second RSU Award will be unvested as of the
Resignation Date;

 

  c.

On August 18, 2016, Parent granted Employee RSUs covering 6,175 Shares, of which
2,058 shares subject to this award will be unvested as of the Resignation Date;
and

 

  d.

On August 24, 2017, Parent granted Employee RSUs covering 13,977 Shares, of
which 9,318 shares subject to this award will be unvested as of the Resignation
Date.

WHEREAS, Parent has granted Employee certain performance-based restricted share
unit awards (“PSUs”) under the Plan and applicable PSU award agreements
thereunder as follows:

 

  a.

On August 18, 2016, Parent granted Employee PSUs covering 6,175 Shares, with
vesting contingent on Parent’s financial performance, all of which shares
subject to this award will have vested prior to the Resignation Date;

 

  b.

On August 18, 2016, Parent granted Employee PSUs covering 6,175 Shares, with
vesting contingent on Parent’s “stretch” financial performance, all of which
shares subject to this award will have vested prior to the Resignation Date;

 

  c.

On August 24, 2017, Parent granted Employee PSUs covering 13,977 Shares, with
vesting contingent on Parent’s financial performance, all of which shares
subject to this award will be unvested as of the Resignation Date; and

 

  d.

On August 24, 2017, Parent granted Employee PSUs covering 13,977 Shares, with
vesting contingent on Parent’s “stretch” financial performance, all of which
shares subject to this award will be unvested as of the Resignation Date.

WHEREAS, Employee has resigned from his employment with the Company effective
August 25, 2018 (“Resignation Date”); and

WHEREAS, the Parties wish to resolve any and all claims, disputes, complaints,
grievances, charges, actions, petitions, and demands Employee may have against
the Company and any of the Releasees (as defined below), including, but not
limited to, any and all claims arising out of or in any way related to
Employee’s employment with or separation from the Company.

 

Page 1 of 10



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual promises made herein, the
Company, Parent, and Employee hereby agree as follows:

COVENANTS

1. Consideration.

 

  a.

Salary. The Company will make a lump sum payment to Employee equal to twelve
(12) months of Employee’s annual base salary, for a total of five hundred
twenty-five thousand dollars ($525,000), less any applicable tax withholdings.
The Company will issue to Employee a Form W-2 in connection with this payment.

 

  b.

COBRA. The Company will make a lump sum payment to Employee equal to two times
(2X) the cost of Employee’s COBRA coverage for a period of twelve (12) months
under the Company’s health plan in effect on the Resignation Date, for Employee
and his covered dependents, in the amount of $60,000.00, less any applicable tax
withholdings. For the avoidance of doubt, the amount payable under this
subsection b. will be a taxable payment to Employee. Accordingly, the Company
will issue to Employee a Form W-2 in connection with this payment.

 

  c.

Vacation Pay. Employee acknowledges that he has been paid for all of his accrued
and/or earned PTO and/or vacation pay, and no further amounts are due and owing
to him by the Company for such PTO and/or vacation pay.

 

  d.

Resignation. The Company will process the termination of Employee’s employment
as a resignation, and shall represent that Employee resigned from his employment
to any potential future employer who contacts the Company’s human resources
department and requests confirmation of this information.

 

  e.

RSUs & Shares. Employee acknowledges that Employee will have vested in his RSUs
and PSUs only through the Resignation Date. Notwithstanding the foregoing, upon
the effectiveness of this Agreement, the Parties agree that the following
unvested RSUs will accelerate vesting (the “Vesting RSUs”):

 

  i.

The portion of the First RSU Award covering 18,295 Shares; and

 

  ii.

The portion of the Second RSU Award covering 4,631 Shares.

Except as set forth above, all RSUs and PSUs held by Employee that remain
unvested and outstanding as of the Resignation Date will be forfeited
automatically by Employee and never will become vested. Employee specifically
acknowledges he is not entitled to any additional RSUs, PSUs, Shares or other
equity or equity-based awards in Parent or the Company. It is further agreed any
Shares issuable to Employee pursuant to the Vesting RSUs will be transferred
subject to satisfaction of any required tax withholdings in accordance with the
terms of the Plan, applicable RSU award agreements and Section 23 below, and
that the Company will issue Employee any necessary tax forms in connection with
the RSUs and Shares as it would do in the ordinary course.

2. Benefits. Employee’s health insurance benefits shall cease on the Resignation
Date, subject to Employee’s right to continue his health insurance under COBRA.
Employee’s participation in all benefits and incidents of employment, including,
but not limited to, vesting in RSUs, PSUs, Shares, stock options, equity-based
awards, and the accrual of bonuses, vacation, and paid time off, ceased as of
the Resignation Date.

 

Page 2 of 10



--------------------------------------------------------------------------------

3. Payment of Salary & Receipt of All Benefits. Employee acknowledges and
represents that, other than the consideration provided for and set forth in this
Agreement, the Company and Parent have paid or provided all salary, wages,
bonuses, accrued vacation/paid time off, premiums, leaves, housing allowances,
relocation costs, interest, severance, outplacement costs, fees, reimbursable
expenses, bonuses, commissions, RSUs, PSUs, Shares, stock, stock options,
equity-based awards, vesting, and any and all other benefits and compensation
due to Employee. Employee specifically acknowledges that, except as provided
herein, he is not entitled to any bonus or other compensation or benefits at the
time of his resignation.

4. Release of Claims. Employee agrees the foregoing consideration represents
settlement in full of all outstanding obligations owed to Employee by the
Company, Parent and their current and former officers, directors, employees,
agents, investors, attorneys, shareholders, administrators, affiliates, benefit
plans, plan administrators, Professional Employer Organization or co-employers
(including TriNet HR Corporation and its affiliates, officers, agents,
administrators, servants, employees, attorneys, successors, parent,
subsidiaries, and assigns), insurers, trustees, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, the
“Releasees”). Employee, on his own behalf and on behalf of his respective heirs,
family members, executors, agents, and assigns, hereby and forever releases the
Releasees from, and agrees not to sue concerning, or in any manner to institute,
prosecute, or pursue, any claim, complaint, charge, duty, obligation, demand, or
cause of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that Employee may possess against any of the
Releasees arising from any omissions, acts, facts, or damages that have occurred
up until and including the Effective Date of this Agreement, including, without
limitation:

 

  a.

any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;

 

  b.

any and all claims relating to, or arising from, Employee’s right to purchase,
or actual purchase of shares of stock of the Company or Shares of Parent,
including, without limitation, any claims for fraud, misrepresentation, breach
of fiduciary duty, breach of duty under applicable state corporate law, and
securities fraud under any state or federal law;

 

  c.

any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

 

  d.

any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Rehabilitation Act of 1973; the Americans with
Disabilities Act of 1990; the Equal Pay Act; the Fair Labor Standards Act; the
Fair Credit Reporting Act; the Age Discrimination in Employment Act of 1967; the
Older Workers Benefit Protection Act; the Employee Retirement Income Security
Act of 1974; the Worker Adjustment and Retraining Notification Act; the Family
and Medical Leave Act; the Sarbanes-Oxley Act of 2002; the Immigration Control
and Reform Act; the California Family Rights Act; the California Labor Code; the
California Workers’ Compensation Act; and the California Fair Employment and
Housing Act;

 

  e.

any and all claims for violation of the federal or any state constitution;

 

Page 3 of 10



--------------------------------------------------------------------------------

  f.

any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

 

  g.

any claim for any loss, cost, damage, or expense arising out of any dispute over
the non-withholding or other tax treatment of any of the proceeds received by
Employee as a result of this Agreement; and

 

  h.

any and all claims for attorneys’ fees and costs.

Employee agrees the release set forth in this Section shall be and remain in
effect in all respects as a complete general release as to the matters released.
This release does not extend to any obligations incurred under this Agreement.
This release does not release claims that cannot be released as a matter of law,
including, but not limited to, but not necessarily limited to, any Protected
Activity (as defined below). Employee acknowledges that any and all disputed
wage claims released herein shall be subject to binding arbitration in
accordance with this Agreement, except as required by applicable law. Employee
represents he has made no assignment or transfer of any right, claim, complaint,
charge, duty, obligation, demand, cause of action, or other matter waived or
released by this Section.

5. Company’s Release of Claims. The Company hereby and forever releases Employee
from, and agrees not to sue Employee concerning, or in any manner to institute,
prosecute, or pursue, any claim, complaint, charge, duty, obligation, or cause
of action relating to any matters of any kind arising from any omissions, acts,
facts, or damages that have occurred up until and including the Effective Date
of this Agreement. Notwithstanding any release provided for herein, this
Agreement shall not serve to release any claims by the Company against Employee
for any claims relating to fraud, embezzlement, misappropriation of the
Company’s trade secrets, or conduct that constitutes a violation of criminal
law. Moreover, this release does not extend to any obligations incurred under
this Agreement. Furthermore, this release does not release claims that cannot be
released as a matter of law.

6. Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges he is
waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”), and this waiver and release is knowing and
voluntary. Employee agrees this waiver and release does not apply to any rights
or claims that may arise under the ADEA after the Effective Date of this
Agreement. Employee acknowledges the consideration given for this waiver and
release is in addition to anything of value to which Employee was already
entitled. Employee further acknowledges he has been advised by this writing
that: (a) he should consult with an attorney prior to executing this Agreement;
(b) he has twenty-one (21) days within which to consider this Agreement; (c) he
has seven (7) days following his execution of this Agreement to revoke this
Agreement; (d) this Agreement shall not be effective until after the revocation
period has expired; and (e) nothing in this Agreement prevents or precludes
Employee from challenging or seeking a determination in good faith of the
validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal law. In the event Employee signs this Agreement and returns it to the
Company in less than the 21-day period identified above, Employee hereby
acknowledges he has freely and voluntarily chosen to waive the time period
allotted for considering this Agreement. Employee acknowledges and understands
that revocation must be accomplished by a written notification to the person
executing this Agreement on the Company’s behalf that is received prior to the
Effective Date. The parties agree that changes, whether material or immaterial,
do not restart the running of the 21-day period.

7. California Civil Code Section 1542. Employee acknowledges he has been advised
to consult with legal counsel and is familiar with the provisions of California
Civil Code Section 1542, a statute that otherwise prohibits the release of
unknown claims, which provides as follows:

 

Page 4 of 10



--------------------------------------------------------------------------------

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Employee, being aware of said code section, agrees to expressly waive any rights
he may have thereunder, as well as under any other statute or common law
principles of similar effect.

8. No Pending or Future Lawsuits. Employee represents he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company, Parent, or any of the other Releasees. Employee
also represents he does not intend to bring any claims on his own behalf or on
behalf of any other person or entity against the Company, Parent, or any of the
other Releasees.

9. Application for Employment. Employee understands and agrees that, as a
condition of this Agreement, Employee shall not be entitled to any employment
with the Company, and Employee hereby waives any right, or alleged right, of
employment or re-employment with the Company. Employee further agrees not to
apply for employment with the Company and not otherwise pursue an independent
contractor or vendor relationship with the Company.

10. Trade Secrets & Confidential Information/Company Property. Employee agrees
at all times hereafter to hold in the strictest confidence, and not to use or
disclose to any person or entity, any Confidential Information of the Company.
Employee understands that “Confidential Information” means any Company
proprietary information, technical data, trade secrets or know-how, including,
but not limited to, research, product plans, products, services, customer lists
and customers (including, but not limited to, customers of the Company on whom
Employee has called or with whom he became acquainted during the term of his
employment), markets, software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, finances, or other business information disclosed to Employee by the
Company either directly or indirectly, in writing, orally, or by drawings or
observation of parts or equipment. Employee further understands that
Confidential Information does not include any of the foregoing items that have
become publicly known and made generally available through no wrongful act of
Employee’s or of others who were under confidentiality obligations as to the
item or items involved or improvements or new versions thereof. Employee hereby
grants consent to notification by the Company to any new employer about
Employee’s obligations under this paragraph. Employee represents that he has not
to date misused or disclosed Confidential Information to any unauthorized party.

11. Employee’s Company-Issued Laptop Computer & Devices. Employee agrees that
within five (5) business days of the Resignation Date, he will use best efforts
to return to the Company his Company-issued laptop computer, as well as any
Company-issued external storage devices, in a manner satisfactory to the Company
and he will not delete any information on said Company-issued devices without
the Company’s permission. Employee shall return his computer and any external
storage devices via FedEx to Colin Campbell, General Counsel, 3736 Fallon Road,
Dublin, CA 94568.    If Employee has used any personally owned computer,
external storage device, server, or e-mail system to receive, store, review,
prepare or transmit any Company confidential or proprietary data, materials or
information, within ten (10) business days after the Resignation Date, Employee
shall provide the Company with a computer-useable copy of such information and
then permanently delete and expunge such Company confidential or proprietary
information from those systems. Employee further agrees to provide the Company
access to Employee’s system, as requested, to verify the necessary copying
and/or deletion is done. Employee’s timely return of all such Company documents
and other property is a condition precedent to Employee’s receipt of the
severance benefits provided under this Agreement.

 

Page 5 of 10



--------------------------------------------------------------------------------

12. No Cooperation. Employee agrees he will not knowingly encourage, counsel, or
assist any attorneys or their clients in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints by any third
party against any of the Releasees, unless under a subpoena or other court order
to do so or as related directly to the ADEA waiver in this Agreement. Employee
agrees both to immediately notify the Company upon receipt of any such subpoena
or court order, and to furnish the Company, within three (3) business days of
its receipt, a copy of such subpoena or other court order. If approached by
anyone for counsel or assistance in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints against any of
the Releasees, Employee shall state no more than he cannot provide counsel or
assistance.

13. Protected Activity Not Prohibited. Employee understands that nothing in this
Agreement shall in any way limit or prohibit Employee from engaging in any
Protected Activity, including filing a charge, complaint, or report with, or
otherwise communicating, cooperating, or participating in any investigation or
proceeding that may be conducted by, any federal, state or local government
agency or commission, including the Securities and Exchange Commission, the
Equal Employment Opportunity Commission, the Occupational Safety and Health
Administration, and the National Labor Relations Board (“Government Agencies”).
Employee understands that in connection with such Protected Activity, Employee
is permitted to disclose documents or other information as permitted by law,
without giving notice to, or receiving authorization from, the Company.
Notwithstanding the foregoing, Employee agrees to take all reasonable
precautions to prevent any unauthorized use or disclosure of any information
that may constitute Company confidential information to any parties other than
the Government Agencies. Employee further understands that “Protected Activity”
does not include the disclosure of any Company attorney-client privileged
communications or attorney work product. In addition, pursuant to the Defend
Trade Secrets Act of 2016, Employee is notified that an individual will not be
held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that (i) is made in confidence to a
federal, state, or local government official (directly or indirectly) or to an
attorney solely for the purpose of reporting or investigating a suspected
violation of law, or (ii) is made in a complaint or other document filed in a
lawsuit or other proceeding, if (and only if) such filing is made under seal. In
addition, an individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the trade secret to the
individual’s attorney and use the trade secret information in the court
proceeding, if the individual files any document containing the trade secret
under seal and does not disclose the trade secret, except pursuant to court
order.

14. Non-disparagement. Employee agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees, and agrees to refrain
from any tortious interference with the contracts and relationships of any of
the Releasees. Employee shall direct any inquiries by potential future employers
to the Company’s human resources department, which shall use its best efforts to
provide only Employee’s last position and dates of employment. The Company
agrees to refrain from any disparagement, defamation, libel, or slander of
Employee, provided Employee understands the Company’s obligations under this
paragraph extend only to the Company’s current executive officers and only for
so long as each officer is an employee of the Company.

15. Breach. In addition to the rights provided in the “Attorneys’ Fees” Section
below, Employee acknowledges and agrees that any material breach of this
Agreement, unless such breach constitutes a legal action by Employee challenging
or seeking a determination in good faith of the validity of the waiver herein
under the ADEA shall entitle the Company and Parent immediately to recover
and/or cease providing the consideration provided to Employee under this
Agreement and to obtain damages, except as provided by law.

 

Page 6 of 10



--------------------------------------------------------------------------------

16. No Admission of Liability. Employee understands and acknowledges this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Employee. No action taken by the Company or Parent
hereto, either previously or in connection with this Agreement, shall be deemed
or construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company or Parent
of any fault or liability whatsoever to Employee or to any third party.

17. Non-Solicitation – Company Employees. Employee agrees that for a period of
twenty-four (24) months immediately following the Effective Date of this
Agreement, Employee will not directly or indirectly solicit any of the Company’s
employees to leave their employment at the Company.

18. Non-Solicitation – Customers of Company. Employee agrees that for a period
of twelve (12) months immediately following the Effective Date of this
Agreement, Employee (a) will not, directly or indirectly, disclose to any
person, firm or corporation the names or addresses of any of the customers or
clients of the Company or any other information pertaining to them, and (b) will
not call on, solicit, take away, or attempt to call on, solicit, or take away
any customer of the Company whom Employee called on or became acquainted with
during and in the course of his employment with the Company.

19. Non-Compete. In consideration of the payments to Employee under and for this
Agreement, in particular the payment equal to twelve (12) months of his annual
base salary, Employee agrees that within the twelve (12) months immediately
following the Effective Date of this Agreement, should he accept employment with
or otherwise be engaged as a consultant by a person, company or other business
enterprise that competes with the Company in the electronics contract
manufacturing business, it will result in and cause a loss and damage to the
Company that will be difficult to assess and calculate and, accordingly, in such
an event Employee further agrees that as “liquidated damages” for such loss and
damage to the Company he will repay to the Company as fair and reasonable
compensation for such loss and damage an amount equal to the payment he received
equal to twelve (12) months of his annual base salary.

20. Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the negotiation and preparation of this
Agreement.

21. ARBITRATION. EXCEPT AS PROHIBITED BY LAW, THE PARTIES AGREE THAT ANY AND ALL
DISPUTES ARISING OUT OF THE TERMS OF THIS AGREEMENT, THEIR INTERPRETATION,
EMPLOYEE’S EMPLOYMENT WITH THE COMPANY OR THE TERMS THEREOF, OR ANY OF THE
MATTERS HEREIN RELEASED, SHALL BE SUBJECT TO ARBITRATION UNDER THE FEDERAL
ARBITRATION ACT (THE “FAA”) AND THAT THE FAA, INCLUDING ITS PROCEDURAL
PROVISIONS FOR COMPELLING ARBITRATION, SHALL GOVERN AND APPLY TO THIS
ARBITRATION AGREEMENT (INCLUDING COMPELLING ARBITRATION IN STATE OR FEDERAL
COURT) WITH FULL FORCE AND EFFECT. YOU AGREE THAT, TO THE FULLEST EXTENT
PERMITTED BY LAW, YOU MAY BRING ANY SUCH ARBITRATION PROCEEDING ONLY IN YOUR
INDIVIDUAL CAPACITY. ANY ARBITRATION WILL OCCUR IN SANTA CLARA COUNTY,
CALIFORNIA, BEFORE JAMS, PURSUANT TO ITS EMPLOYMENT ARBITRATION RULES &
PROCEDURES (“JAMS RULES”), EXCEPT AS EXPRESSLY PROVIDED IN THIS SECTION. THE
PARTIES AGREE THAT THE ARBITRATOR SHALL HAVE THE POWER TO DECIDE ANY MOTIONS
BROUGHT BY ANY PARTY TO THE ARBITRATION, INCLUDING MOTIONS FOR SUMMARY JUDGMENT
AND/OR ADJUDICATION, AND MOTIONS TO DISMISS AND DEMURRERS, APPLYING THE
STANDARDS SET FORTH UNDER THE CALIFORNIA CODE OF CIVIL PROCEDURE. THE PARTIES
AGREE THAT THE ARBITRATOR SHALL ISSUE A WRITTEN DECISION ON THE MERITS. THE
PARTIES ALSO AGREE THAT THE ARBITRATOR SHALL HAVE THE POWER

 

Page 7 of 10



--------------------------------------------------------------------------------

TO AWARD ANY REMEDIES AVAILABLE UNDER APPLICABLE LAW, AND THAT THE ARBITRATOR
MAY AWARD ATTORNEYS’ FEES AND COSTS TO THE PREVAILING PARTY, WHERE PERMITTED BY
APPLICABLE LAW. THE ARBITRATOR MAY GRANT INJUNCTIONS AND OTHER RELIEF IN SUCH
DISPUTES. THE DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND BINDING
ON THE PARTIES TO THE ARBITRATION. THE PARTIES AGREE THAT THE PREVAILING PARTY
IN ANY ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF
COMPETENT JURISDICTION TO ENFORCE THE ARBITRATION AWARD. I UNDERSTAND THAT THE
PARTIES TO THE ARBITRATION SHALL EACH PAY AN EQUAL SHARE OF THE COSTS AND
EXPENSES OF SUCH ARBITRATION, AND EACH PARTY SHALL SEPARATELY PAY FOR ITS
RESPECTIVE COUNSEL FEES AND EXPENSES; PROVIDED, HOWEVER, THAT THE ARBITRATOR MAY
AWARD ATTORNEYS’ FEES AND COSTS TO THE PREVAILING PARTY, EXCEPT AS PROHIBITED BY
LAW. THE PARTIES HEREBY AGREE TO WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN
THEM RESOLVED IN A COURT OF LAW BY A JUDGE OR JURY. NOTWITHSTANDING THE
FOREGOING, THIS SECTION WILL NOT PREVENT EITHER PARTY FROM SEEKING INJUNCTIVE
RELIEF (OR ANY OTHER PROVISIONAL REMEDY) FROM ANY COURT HAVING JURISDICTION OVER
THE PARTIES AND THE SUBJECT MATTER OF THEIR DISPUTE RELATING TO THIS AGREEMENT
AND THE AGREEMENTS INCORPORATED HEREIN BY REFERENCE. SHOULD ANY PART OF THE
ARBITRATION AGREEMENT CONTAINED IN THIS SECTION CONFLICT WITH ANY OTHER
ARBITRATION AGREEMENT BETWEEN THE PARTIES, INCLUDING, BUT NOT LIMITED TO THE
ARBITRATION SECTION OF THE CONFIDENTIALITY AGREEMENT, THE PARTIES AGREE THAT
THIS ARBITRATION AGREEMENT IN THIS SECTION SHALL GOVERN.

22. Tax Consequences. The Company and Parent make no representations or
warranties with respect to the tax consequences of the payments and any other
consideration provided to Employee or made on his behalf under the terms of this
Agreement. Employee agrees and understands he is responsible for payment, if
any, of local, state, and/or federal taxes on the payments and any other
consideration provided hereunder by the Company or Parent, and any penalties or
assessments thereon. Employee further agrees to indemnify and hold the Company
and Parent harmless from any claims, demands, deficiencies, penalties, interest,
assessments, executions, judgments, or recoveries by any government agency
against the Company or Parent for any amounts claimed due on account of
(a) Employee’s failure to pay or delayed payment of federal or state taxes, or
(b) damages sustained by the Company or Parent by reason of any such claims,
including attorneys’ fees and costs. The Parties agree and acknowledge that the
payments made pursuant to Section 1 of this Agreement are not related to sexual
harassment or sexual abuse and not intended to fall within the scope of 26
U.S.C. Section 162(q).

23. Section 409A. It is intended this Agreement comply with, or be exempt from,
Code Section 409A and the final regulations and official guidance thereunder
(“Section 409A”) and any ambiguities and ambiguous terms herein will be
interpreted to so comply and/or be exempt from Section 409A. Each payment and
benefit to be paid or provided under this Agreement is intended to constitute a
series of separate payments for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations. Each payment under Section 1.a. and b. above will be
provided to Employee within ten (10) business days following the Effective Date,
but in no event later than December 31, 2018. Vesting acceleration under
Section 1.e. above will occur on the Effective Date and will be settled in
accordance with the terms of the award agreement by which the applicable RSU or
PSU award is governed, but in no event later than December 31, 2018. In no event
will Employee have any discretion with respect to the year in which the payments
and benefits under this Agreement will be paid or provided. The Company and
Employee will work together in good faith to consider either (i) amendments to
this Agreement; or (ii) revisions to this Agreement with respect to the payment
of any awards, which are necessary or appropriate to avoid imposition of any
additional tax or income recognition prior to the actual payment to Employee
under

 

Page 8 of 10



--------------------------------------------------------------------------------

Section 409A. In no event will the Company have any liability or obligation to
reimburse, indemnify, or hold harmless Employee for any taxes, penalties and
interest that may be imposed, or other costs incurred, as a result of
Section 409A.

24. Authority. Parent and the Company represent and warrant the undersigned have
the authority to act on behalf of Parent and the Company, and to bind Parent and
the Company, and all who may claim through them, to the terms and conditions of
this Agreement. Employee represents and warrants he has the capacity to act on
his own behalf and on behalf of all who might claim through him to bind them to
the terms and conditions of this Agreement. Each Party warrants and represents
there are no liens or claims of lien or assignments in law or equity or
otherwise of or against any of the claims or causes of action released herein.

25. No Representations. Employee represents he has consulted with an attorney in
regard to this Agreement, and he has carefully read and understands the scope
and effect of the provisions of this Agreement. Employee has not relied upon any
representations or statements made by the Company or Parent not specifically set
forth in this Agreement.

26. Severability. In the event any provision or any portion of any provision
hereof or any surviving agreement made a part hereof becomes or is declared by a
court of competent jurisdiction or arbitrator to be illegal, unenforceable, or
void, this Agreement shall continue in full force and effect without said
provision or portion of provision.

27. Attorneys’ Fees. Except with regard to a legal action challenging or seeking
a determination in good faith of the validity of the waiver herein under the
ADEA, in the event either Party brings an action to enforce or effect its rights
under this Agreement, the prevailing Party shall be entitled to recover its
costs and expenses, including the costs of mediation, arbitration, litigation,
court fees, and reasonable attorneys’ fees incurred in connection with such an
action.

28. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company, Parent and Employee concerning the subject
matter of this Agreement and Employee’s employment with and separation from the
Company, and the events leading thereto and associated therewith, and supersedes
and replaces any and all prior agreements and understandings concerning the
subject matter of this Agreement and Employee’s relationship with the Company,
with the exception of the Offer Letter, except as modified herein.

29. No Oral Modification. This Agreement only may be amended in a writing signed
by Employee and Parent’s Chief Executive Officer.

30. Governing Law. With the exception of the arbitration requirements set forth
in Section 19 herein, this Agreement shall be governed by the laws of the State
of California without regard to choice-of-law provisions. Employee consents to
personal and exclusive jurisdiction and venue in the County of Santa Clara,
State of California.

31. Effective Date. Employee understands this Agreement shall be null and void
if not executed by him within twenty-one (21) days. Employee has seven (7) days
after Employee signs this Agreement to revoke it. This Agreement will become
effective on the eighth (8th) day after Employee signed this Agreement, so long
as it has been signed by the Parties and has not been revoked by Employee before
that date (the “Effective Date”).

 

Page 9 of 10



--------------------------------------------------------------------------------

32. Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.

33. Voluntary Execution of Agreement. Employee understands and agrees he
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company, Parent or any third party, with the full
intent of releasing all of his claims against the Company, Parent and any of the
other Releasees. Employee acknowledges that:

 

  (a)

he has read this Agreement;

 

  (b)

he has been represented in the preparation, negotiation, and execution of this
Agreement by legal counsel of his own choice or has elected not to retain legal
counsel;

 

  (c)

he understands the terms and consequences of this Agreement and of the releases
it contains; and

 

  (d)

he is fully aware of the legal and binding effect of this Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the dates set
forth below.

 

 

 

Date: August 20, 2018

  

Hon Q. Hou, an individual

 

/s/ Hong Q. Hou

Hong Q. Hou

 

 

Date: August 16, 2018

  

Fabrinet USA, Inc.

 

/s/ Toh-Seng Ng

Toh-Seng Ng

President & Chief Financial Officer

 

 

Date: August 16, 2018

  

Fabrinet

 

/s/ Seamus Grady

Seamus Grady

Chief Executive Officer

 

Page 10 of 10